UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7206



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


EMJADIA PORTER,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CR-94-37; CA-97-690-7)


Submitted:   May 28, 2004                  Decided:   June 29, 2004


Before WILKINSON and LUTTIG, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Emjadia Porter, Appellant Pro Se. Karen Breeding Peters, Assistant
United States Attorney, Roanoke, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Emjadia Porter seeks to appeal the district court’s order

denying   relief      on   his    Fed.    R.   Civ.    P.    60(b)     motion    seeking

reconsideration of the district court’s order granting in part and

denying in part Porter’s motion filed under 28 U.S.C. § 2255

(2000).   An appeal may not be taken from the final order in a

§ 2255 proceeding unless a circuit justice or judge issues a

certificate of appealability.              28 U.S.C. § 2253(c)(1) (2000).                A

certificate of appealability will not issue absent “a substantial

showing of the denial of a constitutional right.”                             28 U.S.C.

§   2253(c)(2)   (2000).          A    prisoner   satisfies         this    standard    by

demonstrating      that     reasonable         jurists      would     find    that     his

constitutional     claims        are   debatable      and    that     any    dispositive

procedural rulings by the district court are also debatable or

wrong.    See Miller-El v. Cockrell, 537 U.S. 322, 336 (2003);

Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v. Lee, 252 F.3d

676, 683 (4th Cir. 2001).                We have independently reviewed the

record and conclude that Porter has not made the requisite showing.

Accordingly,     we    deny      Porter’s      motion       for   a   certificate       of

appealability and dismiss the appeal.                       We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                               DISMISSED


                                         - 2 -